





Loan No. 18462590S01-D


AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE
THIS AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE (this "Promissory
Note") to the Credit Agreement dated December 28, 2016 (such agreement, as may
be amended, hereinafter referred to as the "Credit Agreement"), is entered into
as of January 28, 2020 between COBANK, ACB, a federally-chartered
instrumentality of the United States ("Lender") and SOUTH DAKOTA SOYBEAN
PROCESSORS, LLC, Volga, South Dakota, a limited liability company (together with
its permitted successors and assigns, the "Borrower"). Capitalized terms not
otherwise defined in this Promissory Note will have the meanings set forth in
the Credit Agreement.
RECITALS
(A)This Promissory Note amends, restates, replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Amended and Restated Revolving Credit Promissory Note numbered
18462590S01-C, dated as of November 23, 2018, between Lender and the Borrower.
SECTION 1.    REVOLVING CREDIT COMMITMENT. On the terms and conditions set forth
in the Credit Agreement and this Promissory Note, Lender agrees to make loans to
the Borrower during the period set forth below in an aggregate principal amount
not to exceed $28,000,000.00, at any one time outstanding (the "Commitment").
Within the limits of the Commitment, the Borrower may borrow, repay and
re-borrow.
SECTION 2.    PURPOSE. The purpose of the Commitment is to finance the operating
needs of the Borrower.
SECTION 3.    TERM. The term of the Commitment will be from the date hereof, up
to and including December 1, 2020, or such later date as Lender may, in its sole
discretion, authorize in writing (the "Term Expiration Date"). Notwithstanding
the foregoing, the Commitment will be renewed for an additional year only if, on
or before the Term Expiration Date, Lender provides to the Borrower a written
notice of renewal for an additional year (a "Renewal Notice"). If on or before
the Term Expiration Date, Lender grants a short-term extension of the
Commitment, the Commitment will be renewed for an additional year only if Lender
provides to the Borrower a Renewal Notice on or before such extended expiration
date. All annual renewals will be measured from, and effective as of, the same
day as the Term Expiration Date in any year.
SECTION 4.    LIMITS ON ADVANCES, AVAILABILITY, ETC. The loans will be made
available as provided in Article 2 of the Credit Agreement.
SECTION 5.    INTEREST. The Borrower agrees to pay interest on the unpaid
balance of the loan(s) in accordance with the following interest rate option(s):
(A)    One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest
1/100th and adjusted for reserves required on Eurocurrency Liabilities (as
hereinafter defined) for banks subject to FRB Regulation D (as hereinafter
defined) or required by any other federal law or regulation) per annum equal at
all times to 2.200% (the "LIBOR Margin") above the higher of: (1) zero percent
(0.000%); or (2) the rate reported at 11:00 a.m. London time for the offering of
one (1)-month U.S. dollars deposits, by Bloomberg Information Services (or any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by Lender from time to time,
for the purpose of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) on the first U.S. Banking Day (as
hereinafter defined) in each week, with such rate to change weekly on such day.
The rate will be reset automatically, without the necessity of notice being
provided to Lender, the Borrower, or any other party, on the first U.S. Banking
Day of each succeeding week, and each change in the rate will be applicable to
all balances subject to this option. Information about the then-current rate
will be made available upon telephonic request. For purposes hereof: (a) "U.S.
Banking Day" means a day on which Lender is open for business and banks are open
for business in New York, New York; (b) "Eurocurrency Liabilities" will have the
meaning as set forth in "FRB Regulation D"; and (c) "FRB Regulation D" means
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended.


1

--------------------------------------------------------------------------------





Interest will be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and will be payable
monthly in arrears by the 20th day of the following month or on such other day
as Lender will require in a written notice to the Borrower ("Interest Payment
Date").
SECTION 6.    PROMISSORY NOTE. The Borrower promises to repay the unpaid
principal balance of the loans on the Term Expiration Date, as the term may be
extended from time to time.
In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.
SECTION 7.    SECURITY. The Borrower's obligations hereunder and, to the extent
related hereto, under the Credit Agreement, will be secured as provided in
Section 2.3 of the Credit Agreement.
SECTION 8.    FEES.
(A)Commitment Fee. In consideration of the Commitment, the Borrower agrees to
pay to Lender a commitment fee on the average daily unused available portion of
the Commitment at the rate of 0.200% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee will
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.
(B)Letter of Credit Fee(s): The Borrower agrees to pay to Lender any fees,
administrative expenses, and other customary charges that Lender may charge or
incur from time to time in connection with the issuance, maintenance, amendment
(if any), assignment or transfer (if any), negotiation, and administration of
the letter of credit. In addition, the Borrower agrees to pay to Lender:
1.Issuance Fee. Upon the issuance of the letter of credit, an issuance fee equal
to $1,000.00.
2.Commission Fee. A commission fee equal to the LIBOR Margin multiplied by the
face amount of the letter of credit (computed on the basis of a year of 360 days
and actual days elapsed), which fee shall be payable quarterly in arrears on the
20th of each calendar quarter following issuance of the letter of credit, and on
the last day of the term of the Commitment.
SECTION 9.    LETTERS OF CREDIT. If agreeable to Lender in its sole discretion
in each instance, in addition to loans, the Borrower may utilize the Commitment
to open irrevocable letters of credit for its account. Each letter of credit
will be issued within a reasonable period of time after Lender's receipt of a
duly completed and executed copy of Lender's then current form of Application
and Reimbursement Agreement or, if applicable, in accordance with the terms of
any CoTrade Agreement between the parties, and will reduce the amount available
under the Commitment by the maximum amount capable of being drawn under such
letter of credit. Any draw under any letter of credit issued hereunder will be
deemed a loan under the Commitment and will be repaid in accordance with this
Promissory Note. Each letter of credit must be in form and content acceptable to
Lender and must expire no later than the maturity date of the Commitment.


SIGNATURE PAGE FOLLOWS


2

--------------------------------------------------------------------------------





SIGNATURE PAGE TO PROMISSORY NOTE
IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).
 
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
 
 
 
 
 
By:
 
/s/ Mark Hyde
 
 
 
 
 
Name:
 
Mark Hyde
 
 
 
 
 
Title:
 
CFO



3

--------------------------------------------------------------------------------





SIGNATURE PAGE TO PROMISSORY NOTE
IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).
 
COBANK, ACB
 
 
 
 
 
By:
 
/s/ Patricia Machado
 
 
 
 
 
Name:
 
Patricia Machado
 
 
 
 
 
Title:
 
Assistant Corporate Secretary







4